Name: Council Decision (CFSP) 2017/1425 of 4 August 2017 on a European Union stabilisation action in Mopti and Segou
 Type: Decision
 Subject Matter: executive power and public service;  European construction;  political framework;  Africa;  rights and freedoms
 Date Published: 2017-08-05

 5.8.2017 EN Official Journal of the European Union L 204/90 COUNCIL DECISION (CFSP) 2017/1425 of 4 August 2017 on a European Union stabilisation action in Mopti and Segou THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 March 2011, the Council welcomed the European Union Strategy for Security and Development in the Sahel region (the EU Sahel Strategy), underlining that the Union has a longstanding interest in reducing insecurity and improving development in the Sahel region. (2) On 9 February 2015, the Council reiterated its commitment to supporting Mali's path towards development, peace, reconciliation and stability. Integral to this is that progress is made by the Government of Mali in terms of governance, democracy, rule of law, reform of the justice and security sectors and fight against impunity. (3) In February 2017, the Government of Mali adopted the Plan de SÃ ©curisation IntÃ ©grÃ ©e des RÃ ©gions du Centre (PSIRC) in order to counter the growing insecurity and to re-establish the presence of the civilian administration in the Centre region (Mopti and Segou) of Mali. (4) On 26 June 2017, the Political and Security Committee (PSC) agreed on the Concept note for a stabilisation action in Mopti and Segou implemented by an EU stabilisation team, under the auspices of the Union Delegation in Mali. (5) On 10 July 2017, Mali sent a letter to the High Representative of the Union for Foreign Affairs and Security Policy (HR), inviting the Union to support the re-establishment of the civilian administration in the Centre region of Mali through the deployment of a stabilisation team, HAS ADOPTED THIS DECISION: Article 1 EU stabilisation action 1. The Union shall undertake a stabilisation action in Mopti and Segou. The action shall be implemented by an EU stabilisation team, under the auspices of the Union Delegation in Mali, for an operating phase of 12 months. 2. The EU stabilisation team shall operate in accordance with the objectives set out in Article 2 and shall carry out the tasks set out in Article 3. 3. The HR shall be responsible for the implementation of this Decision. Article 2 Objectives The EU stabilisation team shall support Malian national plans and policies through its advice to the Malian authorities on the re-establishment and expansion of the civilian administration in the Centre region of Mali, in accordance with international standards, with the primary objective to consolidate and support democracy, the rule of law, human rights and gender equality by strengthening general governance in this region. Article 3 Tasks In order to achieve the objectives of the EU stabilisation action, the EU stabilisation team shall: (a) advise the Malian authorities in Mopti and Segou on Malian national plans and policies including on governance-related issues, and support the planning by the Malian authorities of activities which aim at the return of the civil administration in the region, in close coordination with all Union actors and relevant Union programmes in Mali; (b) advise the Malian authorities in Mopti and Segou on the implementation of the planned activities referred to in point (a), including by supporting an enhanced dialogue between the Malian authorities and the local populations, with special emphasis on the implementation of the United Nations Security Council Resolution 1325 (2000); (c) facilitate the inter-ministerial coordination on governance-related issues concerning Mopti and Segou, as well as coordination between the relevant Malian ministries and the Mopti and Segou governorates. Article 4 Structure of the EU stabilisation team 1. The EU stabilisation team shall complement the action of the Union Delegation in Mali and the CSDP missions deployed in Mali. The team shall operate in Bamako, Mopti and Segou. 2. The Head of the Union Delegation in Mali shall be the head of the EU stabilisation team. 3. The head of the EU stabilisation team shall be assisted by a deputy head of team for the day-to-day implementation of the EU stabilisation action. 4. The EEAS shall identify the point of contact for the EU stabilisation team at headquarters. 5. The Union Delegation in Mali shall provide the EU stabilisation team with logistical support in the region. Article 5 Head of the EU stabilisation team 1. The head of the EU stabilisation team shall ensure the proper and effective implementation of the tasks of the team, including by issuing instructions to the deputy head of team. 2. The head of the EU stabilisation team shall have overall responsibility for ensuring that the Union's duty of care is properly discharged. 3. The head of the EU stabilisation team shall be responsible for disciplinary control over the team. For seconded staff, disciplinary action shall be exercised by the seconding national authority in accordance with its national rules or by the seconding Union institution concerned or the EEAS. 4. The head of the EU stabilisation team shall have responsibility for ensuring that gender mainstreaming is an integral part of the EU stabilisation action and that this work is coordinated with the office of the EEAS principal advisor on gender. 5. The head of the EU stabilisation team shall facilitate the coordination of the activities of the team with those undertaken by the Member States and the Union CSDP Missions deployed in Mali. Article 6 Staff 1. The EU stabilisation team, including its deputy head of team, shall primarily consist of staff seconded by Member States, Union institutions or EEAS. Staff may also be recruited by the head of the team, as required, on a contractual basis, in particular if the functions required are not provided by personnel seconded by the seconding authority. 2. Each seconding authority shall bear the costs related to any of the staff seconded by it to the EU stabilisation team, including travel expenses to and from the place of deployment, salaries, medical coverage, and allowances, other than applicable per diems, as well as hardship and risk allowances. 3. Each seconding authority having seconded a member of staff shall be responsible for answering any claims linked to the secondment, by or concerning the member of staff, and shall be responsible for bringing any action against the person seconded. 4. All staff shall carry out their duties and act in the interests of the EU stabilisation action. All staff shall respect the security principles and minimum standards established by Decision of the HR 2013/C 190/01 (1). Article 7 Privileges and immunities The HR shall ensure that the staff of the EU stabilisation team benefit from the same privileges and immunities as those of the staff of the Union Delegation in Mali. Article 8 Political direction and monitoring by PSC The PSC shall provide the EU stabilisation action with political direction and shall monitor its implementation, without prejudice to the responsibilities of the HR. Article 9 Reporting 1. The head of the EU stabilisation team shall provide written reports to the HR, PSC and other Council preparatory bodies every 4 months after the beginning of the operating phase. He or she shall also report to the PSC and other Council preparatory bodies upon request. The EEAS services shall report to the PSC and other Council preparatory bodies if needed. 2. The head of the EU stabilisation team shall present the Council, the HR and the Commission with a comprehensive mandate implementation report by the end of its mandate. Article 10 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to the EU stabilisation team's mandate shall be EUR 3 250 000. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the Union. Participation of natural and legal persons in the award of procurement contracts by the head of the EU stabilisation team shall be open without limitations. Moreover, no rule of origin for the goods purchased for the stabilisation team shall apply. 3. The head of the EU stabilisation team shall be responsible for the implementation of the budget. The management of the expenditure shall be subject to a contract between the head of the EU stabilisation team and the Commission. Article 11 Security 1. The Union Delegation in Mali shall be responsible for the security of the team members and for ensuring compliance with minimum security requirements which are applicable to the staff of the Delegation. 2. The head of the EU stabilisation team shall comply with the guidance provided by the Regional Security Officer in Mali for the planning of security measures as well as their proper and effective implementation by the team. 3. The staff of the EU stabilisation team shall undergo mandatory security training before taking up their duties. They shall also receive regular in-theatre refresher training sessions organised by the Regional Security Officer in Mali. Article 12 Release of information 1. The EU stabilisation team shall comply with the security principles and minimum standards established by Decision 2013/C 190/01. 2. The HR shall be authorised to release to the UN Multidimensional Integrated Stabilisation Mission in Mali (MINUSMA) as appropriate and in accordance with the operational needs of the EU stabilisation action, EU classified information and documents up to the level RESTREINT UE/EU RESTRICTED which are generated for the purposes of the action, in accordance with the security rules for protecting EU classified information in Decision 2013/C 190/01. Local arrangements may be drawn up for this purpose. 3. The HR may delegate the authorisations to release information as well as the ability to conclude the arrangements referred to in this Article to the head of the EU stabilisation team. Article 13 Coordination 1. The HR shall ensure the consistency of the implementation of this Decision with the Union's external action as a whole, including the Union's developments programmes, the European Union Special Representative for the Sahel (EUSR Sahel), as well as the European Union CSDP mission in Mali (EUCAP Sahel Mali) and the EU Training Mission in Mali (EUTM Mali). 2. The EU stabilisation team shall provide regular briefings to Member States' missions in Mali. 3. The EU stabilisation team shall cooperate with all relevant international actors, as appropriate, including MINUSMA. Article 14 Review The EEAS shall conduct an after action review, also based on the comprehensive mandate implementation report referred to in Article 9(2), to be presented to the PSC. Article 15 Entry into force and duration This Decision shall enter into force on the date of its adoption and shall expire on 31 October 2018. Done at Brussels, 4 August 2017. For the Council The President M. MAASIKAS (1) Decision of the High Representative of the Union for Foreign Affairs and Security Policy of 19 April 2013 on the security rules for the European External Action Service (OJ C 190, 29.6.2013, p. 1).